Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Advisory Action
It is noted that applicants have filed an Amendment after the Final Rejection on 1/12/22; applicants’ attorney has addressed the issues of record; however, it is not in a condition for allowance yet due to the presence of some issues in the claims. therefore the amendment will not be entered

The Status of Claims:
Claims 1-12, 14, 18, 22, 25-27,34-41, 44- 51 are pending. 
Claims 1, 11, 18, 22, 25, 34-35, 44-50 are rejected. 
Claim 27 is allowable. . 
Claim 1 is objected. . 
Claims 2-10, 12, 14, 26,36-41, and 51 are withdrawn from consideration. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Objections
With the proposed amendment, the Claim 1 will be overcome  in the future 

Claim Rejections - 35 USC § 112
Applicants’ argument filed 1/12/22 have been fully considered, and are 

persuasive; however, there are still some other issues to be resolved.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
With  the proposed amendment, the  previous rejection of Claims 1, 11, 18, 22, 25, 34-35, 44-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, will be overcome 
 However, in view of the revised claims, there are some other issues present in claims  25,  47-48 to be resolved in the followings:


25 recites the limitation " substituted with one or more bis-allylic deuterium substitutions.” in lines 1-2, There is insufficient antecedent basis for this limitation in the claim.
In Claim  47, the limitation “ R5 is hydrogen; or R1 and R5 are hydrogen.” is recited.  This expression is vague and indefinite because  its parent claim 1  does have any variable “R5 “ being hydrogen; “  Th examiner recommends to remove the variable “R5” from the claim 25.

Claim 48 recites the limitation " halogenated alkenyl or deuterium-substituted alkenyl.” in lines 1-2, There is insufficient antecedent basis for this limitation in the claim.


Applicants’ Argument		
II. 	  Applicants argue the following issues:
Claim 1 is rejected under 35 U.S.C. § 112(b) because the variables "X" and R2 are 
defined differently with respect to formulas I and CXI. The amendment to claim 1 renders this rejection moot. 
Claim 11 is rejected under 35 U.S.C. § 112(b) as allegedly lacking sufficient antecedent basis for "each R8 is independently hydrogen or fluoride" in line 53 and for "each R9 is independently hydrogen or deuterium" in line 54. As suggested by the Examiner, claim 11 is rewritten in independent form, rendering this rejection moot. 
Claim 22 is rejected under 35 U.S.C. § 112(b) for its recitation of "X," which the 
examiner recommends be moved into the parent claim. Claim 22 is canceled without prejudice, rendering this rejection moot. 




  Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An can be reached on 571-272-0.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000    
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                                                                                                                 	2/3/2022